UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



 WILLIAMS, et al.,

                 Plaintiffs,
 v.                                    No. 19-cv-183 (EGS)
 ROMARM S.A.,

                 Defendant.



                          MEMORANDUM OPINION

I.    Introduction

      On April 1, 2020, the Court granted Defendant Romarm S.A.’s

(“Romarm”) Motion to Dismiss, ECF No. 9; Plaintiffs J.H.

(through his legal representatives Norman Williams and Diane

Howe), Kevin Attaway, and Jamel Blakeley’s (collectively

“Plaintiffs”) action against Romarm under the District of

Columbia’s Assault Weapons Manufacturing Strict Liability

Statute (“SLA”), D.C. Code § 7-2551 et seq., for damages

stemming from two separate shootings in March 2010. See April 1,

2020 Order, ECF No. 20; see also Mem. Op. (“MTD Mem. Op.”), ECF

No. 22. Pending before the Court are: (1) Plaintiffs’ Motion for

Reconsideration (“Recon. Mot.”), ECF No. 22; (2) Romarm’s Motion

for Sanctions Pursuant to Rule 11 and 28 U.S.C. § 1927 (“Def.’s

Sanctions Mot.”), ECF No. 27; (3) Plaintiffs’ First Motion for

Sanctions (“Pls.’ Sanctions Mot.”), ECF No. 34; and (4) Romarm’s
Motion to Strike Plaintiffs’ First Motion for Sanctions (“Def.’s

Strike Mot.”), ECF No. 37. Upon careful consideration of the

motions, the oppositions, the replies thereto, the applicable

law, and the entire record herein, the Court: (1) DENIES

Plaintiffs’ Recon. Mot., ECF No. 22; (2) GRANTS Def.’s Sanctions

Mot., ECF No. 27; (3) DENIES Pls.’ Sanctions Mot., ECF No. 34;

(4) DENIES Def.’s Strike Mot., ECF No. 37; and (5) ENJOINS

Plaintiffs from filing in any United States District Court any

new civil action against Romarm or any defendant, based on the

same operative facts, without first seeking leave to file such a

complaint.

II.   Background

      A. Factual Background

      Much of the factual background for this case is set forth

in this Court’s prior Memorandum Opinion. See MTD Mem. Op., ECF

No. 21 at 3-4 (quoting Williams v. Romarm, S.A., 751 F. Appx.

20, 22 (2d Cir. 2018) (“Williams IX 2018”)). Since 2011,

Plaintiffs have been attempting to hold Romarm civilly liable

“for two separate shootings [that took place] in March 2010,

during which firearms manufactured by Romarm were allegedly

used.” MTD Mem. Op., ECF No. 21 at 1.

      Since that time, Plaintiffs have filed suits alleging the

same claims, based on the same operative facts, against the same

defendant in various state and federal courts across the nation,

                                 2
including this Court twice.1

     In its April 1, 2020 Memorandum Opinion, the Court found

that Plaintiffs’ claims were barred under the doctrine of

collateral estoppel, see MTD Mem. Op., ECF No. 21 at 8; noting

that: (1) the “same issue now being raised was contested by the

parties and submitted for judicial determination in the prior

cases,” id. at 10; (2) the “issue was actually and necessarily

determined by a court of competent jurisdiction in the prior

cases,” id. at 12; and (3) “[p]reclusion in this case [did] not

work a basic unfairness to the parties bound by the prior

determinations,” id. at 13. In addition, noting that Plaintiffs’

“Complaint is devoid of factual allegations and legal claims,”

id. at 17, the Court held it was appropriate to subject

Plaintiffs’ Counsel to Rule 11 sanctions because “at the time

Plaintiffs’ counsel filed the Complaint in this case, it was not


1 Williams v. Romarm, S.A., 751 F. Appx. 20, 22 (2d Cir. 2018)
(“Williams IX 2018”); Williams v. Romarm S.A., No. 2:17-CV-6,
2017 WL 6729849, at *1 (D. Vt. Nov. 21, 2017) (“Williams VIII
2017”); Williams v. Romarm S.A., No. 2:17-CV-6, 2017 WL 3842595,
at *1 (D. Vt. Sept. 1, 2017) (“Williams VII 2017”); Williams v.
Romarm, No. CV TDC-14-3124, 2017 WL 87014, at *1 (D. Md. Jan. 9,
2017) (“Williams VI 2017”); Williams v. S.A., No. CV TDC-14-
3124, 2016 WL 5719717, at *1 (D. Md. Sept. 30, 2016) (“Williams
V 2016”); Williams v. Romarm, S.A., No. CV TDC-14-3124, 2016 WL
4548102, at *1 (D. Md. Feb. 19, 2016) (“Williams IV 2016”);
Williams v. Romarm S.A., 116 F. Supp. 3d 631, 635 (D. Md. 2015)
(“Williams III 2015”); Williams v. Romarm, SA, 756 F.3d 777
(D.C. Cir. 2014) (“Williams II 2014”); Williams v. Romarm, 187
F. Supp. 3d 63, 72 (D.D.C. 2013) (Sullivan, J.) (“Williams I
2013”); Williams v. Does Company Distributor, et al, Civil
Docket 11-cv-01924 (Filed Nov. 1, 2011).
                                3
reasonable for him to believe that the Complaint was based on a

plausible view of the law,” id. at 20.

    B. Procedural Background

    Plaintiffs filed their Motion for Reconsideration on April

28, 2020, see Recon. Mot., ECF No. 22; to which Romarm filed its

Opposition (“Recon. Opp’n”) on May 12, 2020, see Recon. Opp’n,

ECF No. 23. Plaintiffs filed their Reply to Romarm’s opposition

(“Recon. Reply”) on May 20, 2020. See Recon. Reply, ECF No. 25.

On May 29, 2020, Romarm filed its Motion for Sanctions, see

Def.’s Sanctions Mot., ECF No. 27, to which Plaintiffs filed

their untimely Opposition (“Pls.’ Sanctions Opp’n”) on June 18,

2020, see Pls.’ Sanctions Opp’n, ECF No. 32. Romarm filed its

Reply to Plaintiffs’ Opposition (“Def.’s Sanction Reply”) on

June 25, 2020. See Def.’s Sanction Reply, ECF No. 33. Plaintiffs

then filed their Motion for Sanctions on July 30, 2020. See

Pls.’ Sanctions Mot., ECF No. 34. Romarm filed both its Motion

to Strike, see Def.’s Strike Mot., ECF No. 37, and Opposition to

Plaintiffs’ Motion for Sanction (“Def.’s Sanction Opp’n”), see

Def.’s Sanction Opp’n, ECF No. 38, on August 13, 2020, to which

Plaintiffs filed their combined Opposition to Romarm’s Motion to

Strike and Reply to Romarm’s Opposition to Plaintiffs’ Motion

for Sanction (“Pls.’ Combined Resp.”) on August 28, 2020. See

Pls.’ Combined Resp., ECF No. 39.

    The motions are ripe and ready for the Court’s

                                4
adjudication.

III. Legal Standards

       A. Reconsideration Pursuant to Federal Rule of Civil
          Procedure 59(e)
    Motions for reconsideration, pursuant to Federal Rule of

Civil Procedure 59(e), are “discretionary and need not be

granted unless the district court finds that there is an

intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent

manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208

(D.C. Cir. 1996)(internal citations and quotation marked

omitted). A “Rule 59(e) motion may not be used to ... raise

arguments or present evidence that could have been raised prior

to the entry of judgment,” GSS Grp. Ltd v. Nat'l Port Auth., 680

F.3d 805, 812 (D.C. Cir. 2012) (internal citation omitted); as

these motions “are disfavored and relief from judgment is

granted only when the moving party establishes extraordinary

circumstances,” Niedermeier v. Office of Baucus, 153 F. Supp. 2d

23, 28 (D.D.C. 2001) (internal citation omitted). Thus, “the law

is clear that a Rule 59(e) motion is not a second opportunity to

present argument upon which the Court has already ruled, nor is

it a means to bring before the Court theories or arguments that

could have been advanced earlier.” Id. (internal citations and

quotation marks omitted).



                                5
       B. Sanctions Pursuant to Rule 11 of the Federal Rules of
          Civil Procedure, 28 U.S.C. § 1927, and the Court’s
          Inherent Authority
    Pursuant to Rule 11 of the Federal Rules of Civil

Procedure, a court may impose sanctions on any party if a

“pleading, written motion, or other paper ... is presented for

any improper purpose; ... the claims, defenses, and other legal

contentions therein are unwarranted by existing law; ... the

allegations and other factual contentions have no evidentiary

support; or the denials of factual contentions are unwarranted

on the evidence.” Naegele v. Albers, 355 F. Supp. 2d 129, 143

(D.D.C. 2005) (citing Fed. R. Civ. P. 11(b)-(c)) (internal

brackets omitted). Rule 11(c) limits the types of sanctions that

may be imposed “to what suffices to deter repetition of the

conduct or comparable conduct by others similarly situated” and

allows for “an order to pay a penalty into [a] court.” Fed. R.

Civ. P. 11(c)(4).

    Under 28 U.S.C. § 1927, an “attorney . . . who so

multiplies the proceedings in any case unreasonably and

vexatiously may be required by the court to satisfy personally

the excess costs, expenses, and attorneys' fees reasonably

incurred because of such conduct.” “To qualify as unreasonable

and vexatious behavior, there must be ‘evidence of recklessness,

bad faith, or improper motive’ present in the attorney's

conduct.” Hall v. Dep't of Homeland Sec., 219 F. Supp. 3d 112,

                                6
119 (D.D.C. 2016) (quoting LaPrade v. Kidder Peabody & Co.,

Inc., 146 F.3d 899, 906 (D.C. Cir. 1998)), aff'd sub nom. Hall

v. Dettling, No. 17-7008, 2017 WL 2348158 (D.C. Cir. May 17,

2017)). “A court may infer this malicious intent from a total

lack of factual or legal basis in an attorney's filings,” Hall,

219 F. Supp. 3d at 119 (internal citation and quotation marks

omitted); and the “issuance of such an award is ultimately

vested in the discretion of the district court,” id.

      Finally, “Federal courts possess certain ‘inherent powers,’

not conferred by rule or statute, to manage their own affairs so

as to achieve the orderly and expeditious disposition of cases,

. . . [and] [t]hat authority includes the ability to fashion an

appropriate sanction for conduct which abuses the judicial

process.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178,

1186 (2017) (internal citation and quotation marks omitted).

IV.   Analysis

      A. Plaintiffs’ Motion for Reconsideration Fails to Meet the
         Applicable Standard Under Rule 59(e)

      To begin, Plaintiffs state that they do not argue that

there has been “an intervening change of controlling law” or is

“the availability of new evidence,” but contend only that there

is “clear error and manifest injustice.” Recon. Mot., ECF No. 22

at 1. However, Plaintiffs later state in their opposition to

Romarm’s motion for sanctions that Plaintiffs’ “Rule 59(e) was


                                 7
filed, on the bases of ‘clear error and to prevent manifest

injustice’ and ‘intervening change in the law.’” Pls.’ Sanctions

Opp’n, ECF No. 32 at 1. Though not completely clear to the

Court, the alleged “intervening change in the law” stems from

Plaintiffs contention that

         The legal posture of this case has changed
         radically since it was last before this Court
         and dismissed due to personal jurisdiction in
         Williams I [Williams I 2013]. Subject matter
         jurisdiction was never reached in that former
         case. Now, personal jurisdiction has been
         judicially established as the Law of the Case
         in Williams II [Williams VI 2017], in the
         District of Maryland.

Recon. Mot., ECF No. 22 at 1. Citing to Christianson v. Colt

Indus. Operating Corp., 486 U.S. 800, 802 (1988), Plaintiffs

declare that the District of Maryland’s finding that the

District of Vermont had personal jurisdiction over Romarm

because it had “targeted Vermont specifically by funneling its

products through an exclusive distributor located there,” see

Williams VI 2017, 2017 WL 87014, at *2 (emphasis added); “has a

binding effect on this [District of Columbia] forum,” see Pls.’

Sanctions Opp’n, ECF No. 2 at 2; because the District of Vermont

never “overturned” the District of Maryland’s personal

jurisdiction finding. See Recon. Mot., ECF No. 22 at 2.

    Plaintiffs’ argument is devoid of merit. In essence, this

entire action is a reconsideration of this Court’s decision in

Williams I 2013. In that case, involving the same parties, same

                                8
operative facts, same allegations, and the same defendant, this

Court ruled that Plaintiffs failed to establish that Romarm: (1)

was subject to statutory personal jurisdiction under the Foreign

Sovereign Immunities Act (“FSIA”), see Williams I 2013, 187 F.

Supp. 3d at 69-70; or (2) had the “minimum contacts” with the

District of Columbia required to establish personal jurisdiction

within this forum, see id. at 71-72. This Court’s finding was

affirmed by the Court of Appeals for the District of Columbia

Circuit (“D.C. Circuit”) in Williams II 2014, 756 F.3d at 777.

As noted in the MTD Mem. Op., Plaintiffs filed this exact case

in various courts across the country and upon their return to

this Court, filed a document entitled “Second Amended Compliant”

which only “refer[ed] to the dismissal of the case by the Court

of Appeals for the Second Circuit (‘Second Circuit’) [in

Williams IX 2018, 751 F. Appx. at 22] and state[d] that

plaintiffs are refiling this action.” See ECF No. 21 at 2.

Though Plaintiffs readily note that the District of Maryland’s

decision in Williams VI 2017 was never “overturned,” Plaintiffs

fail to acknowledge that this Court’s decision in Williams I

2013 was also never overturned. That Plaintiffs completely

ignore this Court’s decision in Williams I 2013 is illustrative

of their faulty understanding of the “law of the case” doctrine

and-as Romarm points out-makes “Plaintiffs’ pending motion for

reconsideration . . . meritless.” See Recon. Opp’n, ECF No. 23

                                9
at 3.

     The “law of the case” doctrine is the premise that “the

same issue presented a second time in the same case in the same

court should lead to the same result.” Kimberlin v. Quinlan, 199

F.3d 496, 500 (D.C. Cir. 1999). Though a Court should be “loathe

to [revisit a prior decision] in the absence of extraordinary

circumstances,” a court retains “the power to revisit prior

decisions of its own or of a coordinate court in any

circumstance.” Christianson, 486 U.S. at 817. In Christianson,

the Supreme Court held that the Court of Appeals for the Federal

Circuit, after finding that it lacked jurisdiction, “in

transferring the case to the [Court of Appeals for the] Seventh

Circuit, was the first to decide the jurisdictional issue. . . .

Thus, the law of the case was that the Seventh Circuit had

jurisdiction.” Id. Similarly, because this Court’s decision in

Williams I 2013 was “the first to decide the jurisdictional

issue,” unsurprisingly, the law of the case for this Court

remains that it lacks personal jurisdiction over Romarm. See id.

     In any event, as Romarm points out-and the Court agrees-the

District of Maryland’s decision in Williams VI 2017, cannot be

considered an “intervening change in the law” because this

Court’s most recent dismissal in this action was issued on April

1, 2020, and the Court had previously considered this very

argument. See Def.’s Sanction Reply ECF No. 33; see also MTD

                               10
Mem. Op., ECF No. 21 at 18 (“Plaintiffs’ counsel provides no

legal authority for why, even if the Vermont District Court

could exercise personal jurisdiction over Romarm in Vermont,

this Court can exercise personal jurisdiction over Romarm in the

District of Columbia in view of this Court’s dismissal of these

same claims for lack of personal jurisdiction. . . .”).

    With no intervening change in the law and no new evidence,

Plaintiffs’ motion for reconsideration is nothing more than a

blatant attempt to relitigate issues that have already been

decided. Compare Pls.’ Opp’n to Def.’s MTD, Williams I 2013, Dkt

No. 12-cv-436, ECF No. 19 at 8, Jan. 18, 2013 (arguing that

“FSIA itself, provides appropriate jurisdiction” over Romarm),

and Pls.’ MTD Opp’n, ECF No. 18 at 15 (arguing that Romarm’s

activities “satisfies the FSIA’s jurisdictional requirement”),

with Recon. Mot., ECF No. 22 at 3 (arguing that Romarm’s

commercial activity is the basis for subject matter jurisdiction

under FSIA). However, having had many “bites at the apple,”

Plaintiff may not use a motion under Rule 59(e) to again present

the same arguments. See Leidos, Inc. v. Hellenic Republic, 881

F.3d 213, 217 (D.C. Cir. 2018) (noting that Rule 59(e) motions

“may not be used to relitigate old matters”); Klayman v. Fox,

No. CV 18-1579 (RDM), 2019 WL 3752773, at *1 (D.D.C. Aug. 8,

2019) (denying a motion for reconsideration where the plaintiff

“merely rehashe[d] his prior arguments”).

                               11
    Further, Plaintiffs do not point to any clear error or

demonstrate any manifest injustice. Under Rule 59(e), to

constitute a “clear error,” a party must show, under a “very

exacting standard,” Lardner v. F.B.I., 875 F. Supp. 2d 49, 53

(D.D.C. 2012) (internal citation and quotation marks omitted),

that a “final judgment [was] ‘dead wrong,’” Id. (quoting Parts &

Elec. Motors, Inc. v. Sterling Elec., Inc., 866 F.2d 228, 233

(7th Cir.1988)). Manifest injustice, though harder to define,

see Roane v. Gonzales, 832 F. Supp. 2d 61, 64 (D.D.C. 2011);

“must entail more than just a clear and certain prejudice to the

moving party, but also a result that is fundamentally unfair in

light of governing law,” Slate v. Am. Broad. Companies, Inc., 12

F. Supp. 3d 30, 35–36 (D.D.C. 2013). Here, Plaintiffs do not

specify any clear error or raise any contentions that rise to

the level of a manifest injustice. At best, Plaintiffs’ motion

for reconsideration merely explains their profound disagreement

with the Second Circuit and this Court’s previous decisions, but

“[m]ere disagreement does not support a Rule 59(e) motion.” U.S.

ex rel. Becker v. Westinghouse Savannah River Co., 305 F.3d 284,

290 (4th Cir. 2002)(quoting Hutchinson v. Staton, 994 F.2d 1076,

1082 (4th Cir.1993)).

    Accordingly, the Court finds that reconsideration is

unwarranted. See Dun v. Transamerica Premier Life Ins. Co., No.

CV 19-40 (JEB), 2020 WL 4001472, at *7 (D.D.C. July 15, 2020)

                               12
(denying motion for reconsideration where the plaintiff did “not

come close to satisfying” the clear error or manifest injustice

criteria); Smith v. Finley, No. CV 19-1763 (RC), 2020 WL

5253982, at *3 (D.D.C. Sept. 3, 2020)(denying a plaintiff’s

motion for reconsideration, of the court’s decision that it

lacked subject matter jurisdiction, where the plaintiff failed

to “raise any ‘intervening change of controlling law,’ allege

any new evidence, or establish any clear error in the Court's

prior ruling as required under Rule 59(e)”).

    For these reasons, the Court DENIES Plaintiffs’ Motion for

Reconsideration, ECF No. 22.

    B. Plaintiffs’ Counsel is Subject to Sanctions Pursuant to
       Rule 11, and Defendant is Entitled to Reasonable
       Attorneys’ Fees and Costs Pursuant to 28 U.S.C. § 1927

    In its Motion for Sanctions, Romarm requests sanctions

against Plaintiffs and their counsel, Daniel Wemhoff, Esq. (“Mr.

Wemhoff”), on the grounds that Plaintiffs’ continued prosecution

of this case is: “(1) not warranted by existing law; (2)

unsupported by a nonfrivolous argument for extending, modifying,

or reversing existing law or for establishing new law; and (3)

brought for an improper purpose and/or is designed to harass

Defendant.” Def.’s Sanctions Mot., ECF No. 27 at 1.

    For his part, Mr. Wemhoff argues that “he re-filed this

case on a good faith basis . . . in this forum after the Law of

the Case, that plaintiffs lacked personal jurisdiction, was

                               13
overturned after it left this forum in 2012, because then, as it

was known, Romarm had no legal ties to the District of

Columbia.” Pls.’ Sanctions Opp’n, ECF No. 32 at 1-2 (emphasis

added).2 He also states that Romarm’s “last-ditch filing, only

after Plaintiffs’ Rule 59(e) was filed . . . appears to be

driven by a worrisome outcome to what is normally a perfunctory

motion.” Id. at 1. Mr. Wemhoff then goes onto repeat his prior

jurisdictional arguments. See generally, id.

     The record is this action indicates that sanctions against

Mr. Wemhoff, pursuant to Rule 11 and the awarding of attorneys’

fees and costs to Romarm, pursuant to 28 U.S.C. § 1927 are

appropriate.

     Under Rule 11, there “are procedural and substantive

requirements set forth in the Rule that must be met before a

court may impose sanctions.” Naegele, 355 F. Supp. 2d at 143

(internal citations omitted). “Rule 11 mandates that sanctions

be imposed only ‘after notice and a reasonable opportunity to

respond.’” Id. (citing Fed. R. Civ. P. 11(c)) (internal brackets


2 Mr. Wemhoff states that he “was given 2 ½ days to oppose
[Romarm’s motion for] sanctions.” Pls.’ Sanctions Opp’n, ECF No.
32 at 1. However, Mr. Wemhoff’s original motion for extension of
time, ECF No. 30, was filed on June 13, 2020, one day passed the
deadline to file a response, see LCvR 7(b), and was labeled as
“unopposed” even though he had not received Romarm’s consent.
Though the Court denied Mr. Wemhoff’s request for a 60-day
extension to respond to Romarm’s sanctions motion, in total Mr.
Wemhoff had approximately 18 days to file his response. See June
17, 2020 Min. Order.
                               14
omitted). Further, Rule 11 provides a safe harbor of twenty-one

days for the “challenged paper, claim, defense, contention, or

denial [to be] withdrawn or appropriately corrected.” Fed. R.

Civ. P. 11(c)(2).

     The Court finds that Romarm has met Rule 11’s procedural

requirement. Romarm states that it provided Mr. Wemhoff with

notice of its intention to file its motion for sanctions and

gave him a reasonable opportunity to withdraw Plaintiffs’ motion

for reconsideration on May 7, 2020. See Def.’s Sanctions Mot.,

ECF No. 27 at 7; see also May 7, 2020 Notice of Intent to File

Rule 11 Motion, ECF No. 27-1. Mr. Wemhoff did not withdraw any

of Plaintiffs’ motions within twenty-one days of his receiving

Romarm’s notice, and Romarm filed its motion for sanctions on

May 29, 2020. See Def.’s Sanctions Mot., ECF No. 27.3

     Next, “for the substantive requirements of Rule 11, the

court applies ‘an objective standard of reasonable inquiry on

represented parties who sign papers or pleadings.’” Naegele, 355

F. Supp. 2d at 143–44 (quoting Bus. Guides, Inc. v. Chromatic

Communications Enterprises, 498 U.S. 533, 554 (1991)). As noted

above, “sanctions may be imposed if [the] reasonable inquiry

discloses the pleading, motion, or paper is (1) not well




3 Mr. Wemhoff later withdrew Plaintiffs’ motion for recusal,
after it had been fully briefed, on October 23, 2020. See Notice
of Withdrawal of Mot., ECF No. 46.
                               15
grounded in fact, (2) not warranted by existing law or a good

faith argument for the extension, modification, or reversal of

existing law, or (3) interposed for any improper purpose such as

harassment or delay.” Westmoreland v. CBS, Inc., 770 F.2d 1168,

1174 (D.C.Cir.1985).

    Since this Court has already found that Plaintiffs’ claims

that FSIA provided this Court with personal jurisdiction over

Romarm were precluded, see MTD Mem. Op., ECF No. 21 at 9; the

Court finds that Plaintiffs’ current round of pleadings are “not

warranted by existing law”, see id.; and are in bad faith. See

McLaughlin v. Bradlee, 803 F.2d 1197, 1205 (D.C. Cir. 1986)

(“[W]hen preclusion doctrine clearly forecloses consideration of

the merits, the groundlessness of the litigation or the bad

faith in which it was brought may become especially apparent.”).

Even in his response, Mr. Wemhoff continues to assert that this

Court’s decision concerning personal jurisdiction was

“overturned,” see Pls.’ Sanctions Opp’n, ECF No. 32 at 2; but

has never provided “any reasonable factual or legal basis to

support . . .[his] claim[].” Reynolds v. U.S. Capitol Police

Bd., 357 F. Supp. 2d 19, 26 (D.D.C. 2004). His “abuse of the

judicial process constitutes an egregious violation of Rule 11

in the judgment of this Court.” Id. at 25; see also Del Canto v.

ITT Sheraton Corp., 865 F. Supp. 934, 939 (D.D.C. 1994) (noting

that “it is without doubt appropriate to impose some sanction

                               16
under Rule 11 in order to deter repetition of the unacceptable

conduct of counsel and ‘comparable conduct by others similarly

situated.’”) (quoting Fed. R. Civ. P. 11(c)(2))).

    Further, Mr. Wemhoff’s pending motions have clearly

“unreasonably and vexatiously” multiplied this litigation. See

LaPrade, 146 F.3d at 906. The record easily confirms that, with

the exception of the District of Maryland’s decision in Williams

VI 2017, Mr. Wemhoff has continued to file briefs in which he

makes arguments that disregard the judicial findings of all the

other courts that have reviewed this action. See generally,

Recon. Mot., ECF No. 22 (arguing that: (1) this Court’s decision

in Williams I 2013 was overturned by the District of Maryland’s

decision in Williams VI 2017; and (2) the Second Circuit’s

decision was incorrect because it failed to consider that

personal jurisdiction and subject matter jurisdiction are

intertwined under FSIA); see also Pls.’ Sanctions Opp’n, ECF No.

32 (same).

    Moreover, Mr. Wemhoff filed Plaintiffs’ own motion for

sanctions, see Pls.’ Sanctions Mot., ECF No. 34; claiming that

Romarm has “prolonged this case” by seeking “to deprive this

court of jurisdiction by acts of fraud and deception, in (1)

suborning the filing of a false affidavit; (2) concealing the

Law of the Case, and (3) other devious tactics to undermine the

courts adjudication of jurisdiction,” id. at 1. Mr. Wemhoff, who

                               17
does not even claim to satisfy Rule 11(c)’s procedural

requirement, see Fed. R. Civ. P. 11(c), goes on to state that

(1) “this court, in the former case [Williams I 2013],

unwittingly fell prey to Romarm’s deception,” id. at 4; and (2)

“plaintiffs [had] proved prima facie personal jurisdiction over

Romarm, that remains persuasive law in this re-filed case, and

is plausibly conducive to subject matter jurisdiction,” id. at

18.

      “Not only are [Mr. Wemhoff’s] accusations in his motion for

sanctions plainly without merit, the filing itself is abusive

and vexatious.” In re Yelverton, 526 B.R. 429, 431 (D.D.C.

2014). Mr. Wemhoff declares that “Romarm’s attorneys perpetrated

a fraud on the court” by producing an affidavit that “steer[ed]

this court away from deciding subject matter jurisdiction based

on its import-exports” and “forcing [the Court] instead into

taking the path of least resistance, by dismissing this case for

lack of personal jurisdiction.” Pls.’ Sanctions Mot., ECF No. 34

at 2. However, Mr. Wemhoff’s accusation has no merit.

      In Williams I 2013, the Court held that “[n]owhere in the

complaint or in any of the briefing does plaintiff suggest that

[Romarm] has ‘continuous and systematic’ contacts with the

District of Columbia that would subject it to the general

jurisdiction of this forum.” 187 F. Supp. 3d at 71 (emphasis

added). Mr. Wemhoff has never refuted this, nor found any

                                18
support connecting Romarm to the District of Columbia. That Mr.

Wemhoff was later able to convince the District of Maryland that

Romarm had sufficient connections to the State of Vermont has no

bearing on the findings of this Court. See In re Yelverton, 526

B.R. at 431-32 (denying petitioner’s motion for sanctions where

the petitioner had himself made “abusive and vexatious” claims

that had been repeatedly “rejected as baseless”). Further, when

Plaintiffs were able to raise an argument for subject matter

jurisdiction in the District of Vermont, that court found that

it lacked subject matter jurisdiction over claims against Romarm

under FSIA. See Williams VII 2017, 2017 WL 3842595, at *6.

    The Court also takes issue with Mr. Wemhoff’s insinuation

that the Court has somehow fell “prey” to Romarm’s arguments

concerning jurisdiction. See Pls.’ Sanctions Mot., ECF No. 34 at

3. It is axiomatic that before a court reviews the merits of any

suit, it must ensure that it has both subject matter

jurisdiction over the claim and personal jurisdiction over the

defendant. See Barry v. Islamic Republic of Iran, 410 F. Supp.

3d 161, 171 (D.D.C. 2019) (citing James Madison Ltd. by Hecht v.

Ludwig, 82 F.3d 1085, 1092 (D.C. Cir. 1996); Braun v. Islamic

Republic of Iran, 228 F. Supp. 3d 64, 74 (D.D.C. 2017)). As

noted by this Court and the district courts in both Maryland and

Vermont, it is Plaintiffs’ burden to establish that a court has

personal jurisdiction over Romarm. See Williams I 2013, 187 F.

                               19
Supp. 3d at 70 (“plaintiff bears the burden of establishing a

factual basis for personal jurisdiction over the defendant(s)”);

Williams III 2015, 116 F. Supp. 3d at 635 (“It is the

plaintiff's burden to establish personal jurisdiction by a

preponderance of the evidence.”); Williams VII 2017, 2017 WL

3842595, at *3 (Under FSIA, the “party seeking to establish

jurisdiction bears the burden of producing evidence establishing

that a specific exception to immunity applies”). Each of these

courts found that Plaintiffs did not meet their burden of

establishing both personal jurisdiction and subject matter

jurisdiction in their courts.

     Because Mr. Wemhoff disregards this Court’s decisions in

Williams I 2013; the D.C. Circuit’s decision in Williams II 2014

affirming this Court’s ruling, the District of Maryland’s

decisions in Williams III 2015, Williams IV 2016, and Williams V

2016; the District of Vermont’s decisions in Williams VII 2017

and Williams VIII 20174; and the Second Circuit’s decision in

Williams IX 2018 affirming the District of Vermont’s ruling, the

Court infers “malicious intent from [the] total lack of factual

or legal basis in [Mr. Wemhoff’s] filings.” See Hall, 219 F.


4 Notably, in Williams VIII 2017, the District of Vermont denied
another of Mr. Wemhoff’s Rule 59(e) motions, stating that
Plaintiffs “point[ed] to no theories, facts, or court decisions
that were unavailable to them” in the under case and that
Plaintiffs only sought “an opportunity for both re-argument and
reconsideration.” 2017 WL 6729849, at *2.
                                20
Supp. 3d at 119. Since this Court has found “that [the] pleading

is not well grounded in fact, not warranted by existing law or a

good faith argument for the extension, modification or reversal

of existing law, [and] is interposed for an[] improper purpose,

‘Rule 11 requires that sanctions of some sort be imposed.’”5

Rafferty v. NYNEX Corp., 60 F.3d 844, 852 (D.C. Cir. 1995)

(citing Westmoreland, 770 F.2d at 1174–75).

     Rule 11 requires that any sanctions imposed “be limited to

what suffices to deter repetition of the conduct or comparable

conduct by others similarly situated.” Fed. R. Civ. P. 11(c)(4).

However, a court may not impose a monetary sanction on a

represented party for putting forth claims that are not

warranted by existing law or making frivolous arguments to

change existing law. Fed. R. Civ. P. 11(c)(5)(A). Finally, the

district court has “discretion to ‘tailor Rule 11 sanctions as

appropriate to the facts of the case,’ striking a balance

between equity, deterrence, and compensation.” Reynolds, 357 F.

Supp. 2d at 26 (citing Hilton Hotels Corp. v. Banov, 899 F.2d

40, 46 (D.C.Cir.1990)).

     This Court previously imposed a “$1,000 penalty” to be paid




5 Having already referred Mr. Wemhoff to the District of Columbia
Bar Disciplinary Counsel and to the United States District Court
for the District of Columbia Committee on Grievances, see MTD
Mem. Op., ECF No. 21 at 24, the Court will update those entities
with the Court’s additional findings.
                               21
to the Clerk of Court, finding that the sanction was “not more

severe than reasonably necessary to deter repetition of the

conduct.” MTD Mem. Op., ECF No. 21 at 22. Since most of the

Court’s findings concern Mr. Wemhoff’s disregard of existing

court precedent and implausible view of existing law, the Court

will not sanction Plaintiffs as the represented parties. For his

continued waste of judicial resources, even in the face of the

Court’s previously imposed penalty, the Court has determined in

its discretion that Mr. Wemhoff shall pay to the Clerk of the

Court an additional $5,000 penalty. In addition, pursuant to 28

U.S.C. § 1927, for his “unreasonably and vexatiously” extending

these proceedings, the Court has determined that Mr. Wemhoff

shall “reimburse [Romarm] the full cost of defending this

action” by paying its reasonable attorneys’ fees and costs for

all work completed since the filing of Plaintiffs’ motion for

reconsideration, ECF No. 22, on April 28, 2020. See John Akridge

Co. v. Travelers Companies, 944 F. Supp. 33, 34 (D.D.C. 1996),

aff'd, No. 95-7237, 1997 WL 411654 (D.C. Cir. June 30, 1997).

    For these reasons, the Court GRANTS Romarm’s Motion for

Sanctions, ECF No. 27; and DENIES Plaintiffs’ First Motion for

Sanctions, ECF No. 34.

    Further, Romarm requests that the Court strike Plaintiffs’

First Motion for Sanctions “because (1) it is procedurally

improper, (2) it improperly contains disparaging personal

                               22
attacks, and (3) it is filed for an improper purpose.” Def.’s

Strike Mot., ECF No. 37 at 3. In response, Plaintiffs argue that

Romarm’s motion to strike “Plaintiffs’ Motion for Sanctions is

more obsessed with killing the messenger than dealing with their

lack of candor to the courts exhibited throughout these

proceedings.” Pls.’ Combined Resp., ECF No. 39 at 1. “Pursuant

to Federal Rule of Civil Procedure 12(f), a court may strike a

pleading, or portions thereof, for insufficiency, redundancy,

immateriality, impertinence or scandalousness.” Judicial Watch,

Inc. v. U.S. Dep't of Commerce, 224 F.R.D. 261, 263 (D.D.C.

2004)(citing Fed. R. Civ. P. 12(f)). “A court has broad

discretion in ruling on a motion to strike; however, striking

portions of a pleading is a drastic remedy, and motions to

strike are disfavored.” Uzlyan v. Solis, 706 F. Supp. 2d 44, 51

(D.D.C. 2010). Here, though the Court agrees that some of the

assertions in Plaintiffs’ Motion for Sanctions are indeed

scandalous and impertinent, the Court is not in favor of

striking the motion because, as noted above, the Court has

considered the motion in its determination that Plaintiffs’

counsel, Mr. Wemhoff, should himself be sanctioned.

    For these reasons, the Court DENIES Def.’s Strike Mot., ECF

No. 37.

    C. A Pre-Filing Injunction Against Plaintiffs is Warranted

     “The constitutional right of access to the courts ‘is

                               23
neither absolute nor unconditional.’” In re Yelverton, 526 B.R.

at 432 (quoting In re Green, 669 F.2d 779, 785 (D.C.Cir.1981)).

The Court “‘has an obligation to protect and preserve the sound

and orderly administration of justice.’” Id. (quoting Urban v.

United Nations, 768 F.2d 1497, 1500 (D.C.Cir.1985)). To “stem

the flow of frivolous actions,” a pre-filing injunction may be

issued to “protect the integrity of the courts and the orderly

and expeditious administration of justice.” Caldwell v. Obama, 6

F. Supp. 3d 31, 49–50 (D.D.C. 2013)(citing Urban, 768 F.2d at

1500). Before a court can issue such an injunction,

          (1) the affected litigant must be provided
          with “notice and an opportunity to be heard,”
          or the chance to “oppose the entry of an order
          restricting him before it is entered”; (2) the
          court must create an “adequate record for
          review”; and (3) the court must “make
          substantive findings as to the frivolous or
          harassing nature of the litigant's actions.”

Crumpacker v. Ciraolo-Klepper, 288 F. Supp. 3d 201, 204 (D.D.C.

2018) (quoting Gharb v. Mitsubishi Elec. Corp., 148 F.Supp.3d

44, 56 (D.D.C. 2015)). However, the “requirement of notice and

an opportunity to be heard can be satisfied without a hearing in

court, so long as the affected litigants have an opportunity to

contest the injunction in briefing.” Crumpacker, 288 F. Supp. 3d

at 204 (citing Smith v. Scalia, 44 F.Supp.3d 28, 46 (D.D.C.

2014)).

    In view of the history of this action, stretching back to


                               24
2011, with Plaintiffs filing lawsuits against Romarm “in no less

[than] nine separate actions across three circuits, with all

actions involving the same parties and the same operative

facts,” see October 8, 2020 Min. Order (“Oct. MO”), the Court,

sua sponte, ordered (1) Plaintiffs to file a supplemental brief

showing “why the Court should not enter a vexatious litigants

pre-filing injunction against the plaintiffs in this case,” and

(2) Romarm to file a supplemental response to Plaintiffs’ brief,

see id.

    In reply to the Court’s order, Plaintiffs argue that: (1)

their Rule 59(e) motion is “based on ‘clear error’ and ‘manifest

injustice’” because “plaintiffs’ argued correctly in opposition

that they had attained personal jurisdiction over defendant,

Romarm, subsequent to this court’s similar dismissal when

plaintiffs were before this same court in 2013,” Pls. Suppl.

Resp., ECF No. 44 at 1-2; (2) “Personal jurisdiction,

heretofore, the Law of the Case, requires coordinate courts to

adopt it and arguably consider its constitutional significance

for subject matter jurisdiction under clause 1 . . . and as a

result, [Romarm] must be denied sovereign immunity,” id. at 2;

(3) the case was refiled in the District of Columbia because it

is the “forum designated by federal statute for suits against

foreign entities,” id. at 2 (citing 28 U.S.C. § 1391(f)(4)); (4)

personal and subject matter jurisdiction are “inextricably

                               25
intertwined” and was brought to the Court’s attention but

“disregarded favoring Romarm’s outmoded argument that the

court’s 2013 dismissal for lack of personal jurisdiction

prevailed, which it did not,” and “Plaintiffs’ prevailing Law

of the Case doctrine was re-asserted in their Rule 59(e) motion,

now pending, and as well as in their opposition to defendant’s

motion for sanctions pending,” Pls. Suppl. Resp., ECF No. 44 at

2-3; and (5) that three factors forced Plaintiffs from this

forum: (a) Romarm’s “perjured statement caused the court to

bypass subject matter jurisdiction under the FSIA and dismiss

this case on personal jurisdiction alone leaving it up to the

plaintiffs to secure another venue for jurisdiction,” (b) “this

Court’s denial of plaintiffs’ attempted limited jurisdictional

discovery which would have fleshed out Romarm’s firearms sales

to a U.S.,” and (c) “Plaintiffs[’] unawareness, and seemingly

that of the court’s, that venue under federal law and its rules,

designate the District Court of the District of Columbia as the

forum for suits against foreign states and aliens wherever

personal jurisdiction might exist,” id. at 4-5. Believing that

the Court’s request for briefing on a “vexatious litigants pre-

filing injunction” stems solely from Plaintiffs’ filing an

inappropriate, and now stricken, motion for summary judgement,

even though the case had been dismissed, see Oct. MO; Plaintiffs

argue that Crumpacker “offers little relevance to a single

                               26
motion for judgment in this case, or its predicate re-filing,

for injunctive relief, where no less than 13 pleadings were

filed in the above case under both real and assumed identities”

and Plaintiffs’ “filing for summary, or partial judgment was not

for purposes of delay or obfuscation, but to expedite and

incapsulate the jurisdiction issues in the proceedings,” Pls.

Suppl. Resp., ECF No. 44 at 6-7.

    In its response to the Court’s order and in reply to

Plaintiffs’ supplemental response, Romarm first argues that,

that “although an identical matter was dismissed by this Court

for lack of personal jurisdiction seven years ago (and affirmed

on appeal), Plaintiffs filed the same lawsuit against Romarm,”

and “[d]espite numerous opportunities, Plaintiffs have never

cited legal authority permitting such a re-filing.” Def.’s

Suppl. Resp., ECF No. 47 at 2. Further, Romarm contends that

Plaintiffs’ counsel (1) “attempts to deflect from his own

vexatious conduct by continuing to baselessly denigrate

Defendant,” id.; (2) “blames the Court for not understanding the

law, denying the opportunity to conduct discovery, and for

referring Plaintiffs’ counsel for professional review,” id.; and

(3) “filing of this lawsuit, inappropriate filing of a motion

for reconsideration (and a motion to supplement the motion for

reconsideration), filing a dubious motion to recuse, filing a

retaliatory motion for sanctions, and incorrectly filing a

                               27
motion for summary judgment were procedural assaults launched,

and strategic decisions made, by Plaintiffs’ counsel alone,” id.

Next, Romarm states that Plaintiffs’ filing of a motion for

summary judgment when the case has been dismissed is not an

isolated incident, as Plaintiffs “have demonstrated a pattern of

submitting baseless filings; filing beside-the-point and

vexatious supplemental briefs; ignoring settled case law and

precedent; failing to accurately disclose the procedural or

factual history; misconstruing legal doctrines; failing to

comply with Federal Rules and Local Rules; and otherwise

harassing Defendant and burdening this Court.” Id. at 4.

Finally, Romarm argues that a pre-filing injunction is warranted

because “there is a clear pattern of harassment of, and

frivolous filings against, Romarm.” Id. at 5.

    The record in this action demonstrates that a nationwide

pre-filing injunction against Plaintiffs and Mr. Wemhoff, based

on the same operative facts, is warranted. First, Plaintiffs

were given “notice and an opportunity to be heard,” see

Crumpacker, 288 F. Supp. 3d at 204, via the Court’s October 8,

2020 Minute Order, see Oct. MO; to which Plaintiffs responded on

October 22, 2020, see Pls. Suppl. Resp., ECF No. 44.

    Second, the record in this action is clear. Plaintiffs

filed an action against the same defendant, Romarm, alleging the

same claims, based on the same operative facts as in Civil

                               28
Action No. 12-436 on March 20, 2012. See Dkt. 12-436.6 Mr.

Wemhoff’s theory for this Court’s jurisdiction over Romarm was

properly assessed and the Court found that (1) it lacked

personal jurisdiction over Romarm pursuant to FSIA, See Williams

I 2013, 187 F. Supp. 3d at 69 (noting that it “is simply not the

law in this Circuit” that “a foreign corporation that is state-

owned under the FSIA is automatically subject to personal

jurisdiction in this Court”); (2) jurisdictional discovery was

not warranted, id. at 73; and (3) the “Court's conclusion that

it lacks personal jurisdiction over [Romarm] moots defendant's

argument that the Court also lacks subject-matter jurisdiction,

and the Court need not reach the latter issue,” id. The D.C.

Circuit later affirmed this Court’s findings. See Williams II

2014, 756 F.3d at 781, 787 (“Appellants have failed to allege

any conduct by Romarm that was purposely directed toward the

District of Columbia.”). Absent a successful review to the

Supreme Court, this should have ended Plaintiffs’ claims against

Romarm based on the same operative facts.

     Plaintiffs went on to bring this case in both the Districts




6 The Court notes that the action in Docket 12-436 was filed,
while a related case involving the exact same parties,
allegations, and facts was pending before Judge Amy Berman
Jackson in Civil Action No. 11-1924. The Court has previously
found that Mr. Wemhoff violated Local Civil Rule 40.5(b)(4) when
he failed to notify this Court of the related case. See MTD Mem.
Op., ECF No. 21 at 23.
                               29
of Maryland and Vermont. In Williams III 2015, the Court ruled

that “because the United States District Court for the District

of Columbia has already decided [the] issue [of personal

jurisdiction] in the parties' prior case, the doctrine of

collateral estoppel (issue preclusion) bars Plaintiffs from re-

litigating this question before this Court.” 116 F. Supp. 3d at

636. In Williams IV 2016, noting that the Plaintiffs had

recently alleged that “Romarm has received at least $1 million

in revenue from sales of its weapons that have been stored in

Maryland or sold by affiliated dealers in Maryland,” the court

allowed Plaintiffs to file an amended complaint, 2016 WL

4548102, at *2; and after Plaintiffs filed their amended

complaint, the court dismissed that complaint “[b]ecause

Plaintiffs ha[d] failed to cure the jurisdictional defects

necessitating dismissal of the original Complaint,” Williams V

2016, 2016 WL 5719717, at *1. In one final push before the

District of Maryland, Plaintiffs filed a motion to transfer the

action to the District of Vermont, which the court granted

because the Court found that “Plaintiffs ha[d] made a prima

facie showing [that Romarm had] both a regular course of sales

into Vermont and a specific effort to target the state of

Vermont.” Williams VI 2027, 2017 WL 87014, at *1. However, after

several rounds of briefings in the District of Vermont, that

court held that it lacked subject matter jurisdiction because

                               30
“Plaintiffs’ Amended Complaint is not ‘based upon’ Defendant's

conduct within the meaning of the FSIA,” Williams VII 2017, 2017

WL 3842595, at *6; and in Williams VIII 2017, that same court

denied Plaintiffs’ Rule 59(e) motion finding that “Plaintiffs

point[ed] to no theories, facts, or court decisions that were

unavailable to them when they opposed Defendant's motion to

dismiss” and noting that Romarm’s “motion to dismiss was not

only fully briefed, [but] it was [also] the subject of extensive

oral argument,” 2017 WL 6729849, at *2. Finally, the Second

Circuit, affirmed the lower court finding that it lacked subject

matter jurisdiction and affirmed the lower court’s denial of

Plaintiffs’ Rule 59(e) motion, finding that Plaintiffs waived

their “commercial exception” argument pursuant to clause one of

the FSIA. See Williams IX 2018, 751 F. App'x at 23.

    The Court finds that the record readily demonstrates the

frivolousness of Plaintiffs’ filings. Plaintiffs have had

numerous “bites at the apple” but have only rehashed and

repeated a plethora of arguments that numerous courts have

already fully addressed and resolved. In Plaintiffs’

supplemental response to the Court’s Oct. MO, Mr. Wemhoff asks

“what canon of ethics stand in the way of plaintiffs’ zealously

searching for jurisdiction”? Pls. Suppl. Resp., ECF No. 44 at 6-

7. Rule 3.1 of the District of Columbia Rules of Professional

Conduct states that a “lawyer shall not bring or defend a

                               31
proceeding, or assert or controvert an issue therein, unless

there is a basis in law and fact for doing so that is not

frivolous, which includes a good-faith argument for an

extension, modification, or reversal of existing law.” (emphasis

added). When an attorney disregards a court’s prior rulings,

fails to note related cases, violates the Federal Rules of Civil

Procedure and the Court’s local rules, and continues to bring

claims using arguments that have already been assessed by other

courts, the attorney has stepped outside the zone of zealous

representation, and into the realm of bad-faith ligation. As has

long been recognized, “[i]t is emphatically the province and

duty of the [courts] to say what the law is.” Marbury v.

Madison, 5 U.S. 137, 177 (1803). Though Mr. Wemhoff may disagree

with the Court’s ruling, absent a successful appeal, that ruling

must stand. Regarding this litigation, “[a]t some point,

litigation must come to an end” and as far as this Court is

concerned, “[t]hat point has now been reached” in this case.

Facebook, Inc. v. Pac. Nw. Software, Inc., 640 F.3d 1034, 1042

(9th Cir. 2011).

    “For the foregoing reasons, the Court finds that

[Plaintiffs’] repeated filings of meritless complaints in this

district [and other districts] is vexatious, harassing, and

‘imposes an unwarranted burden on the orderly and expeditious

administration of justice.’” Crumpacker, 288 F. Supp. 3d at 206.

                               32
Accordingly, Plaintiffs are ENJOINED from filing in any United

States District Court any new civil action against Romarm or any

defendant, based on the same operative facts, without first

seeking leave to file such a complaint. Id.

V.   Conclusion

     For the reasons set forth above, the Court DENIES Motion

for Reconsideration, ECF No. 22; GRANTS Defendant’s Motion for

Sanctions, ECF No. 27; DENIES Plaintiffs’ First Motion for

Sanctions, ECF No. 34; DENIES Defendant’s Motion to Strike

Plaintiffs’ First Motion for Sanctions, ECF No. 37, and ENJOINS

Plaintiffs from filing in any United States District Court any

new civil action against Romarm or any defendant, based on the

same operative facts, without first seeking leave to file such a

complaint.

     A separate Order accompany this Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
           United States District Judge
           January 14, 2021




                                33